Clark, C. J.,
concurs in every respect in tbe admirable opinion of tbe Court by Mr. Justice Clarkson, but thinks it will not be amiss to call attention to tbe fact tbat these statutes (C. S., 4225) for tbe crime of “abduction of married women,” and C. S., 4339, making punishable “seduction under promise of marriage,” alone, in our whole criminal code, retain tbe archaic provision tbat “Conviction shall not be bad upon tbe unsupported testimony of tbe woman.” Tbat is, tbe statute solemnly provides tbat tbe jury shall not believe tbe testimony of tbe woman, even though it shall.carry entire conviction to their minds. This must be an inadvertence wbicb, wben called to tbe attention of tbe Legislature, will be remedied.
Formerly, no defendant was allowed to testify in bis own behalf. Neither were negroes or Jews, and some others; but this brand has been removed in every case, except in these two statutes, in wbicb tbe jury are, as a matter of law, forbidden to believe a woman unless corroborated, and tbat under circumstances in which they are peculiarly *415helpless; for tbe very charge is that they have been overcome by the 'cunning of the defendant, both in abduction and in the seduction.
The defendant is allowed to. go upon the stand and give his statement of the transaction, and his denial is entitled in full to whatever credit the jury may see fit to give to his testimony; but when the woman steps upon the stand she faces a jury with the brand of the law that they shall not believe her, however atrocious has been the means used, or however false the statements made to induce her to yield, while the defendant himself is entitled to all the credit that the jury may see fit to give him. Such an unjust discrimination — the sole remnant of archaic legislation and of sex prejudice, to the great advantage of the man — surely will not remain as a blot upon our statute books and upon the evenhanded and impartial administration of justice.